DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 06/21/2021.  This IDS has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to.  It appears the end of the claim should read --and [[portion]] the extension portion--.

Claim 11 is objected to.  It appears the end of the claim should read --and [[portion]] the extension portion--.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the line 13 limitation “with joints thereof being both of a thin sheet structure” is unclear since it does not define what is meant by “both”.  If “both” is referring to “a thin sheet structure” there is no additional element complete the pair of elements associated with “both” e.g. “”both of a thin sheet structure and a metallic material”.  However, if “both” is referring to “joints” there is no antecedent basis for exactly two joins, only “joints thereof” which implies a plurality, not a pair that would be associated with “both”.
The same rejection applies mutatis mutandis to the limitation of lines 15-16 which recites “with joints thereof also being both of a thin sheet structure”.
For the purposes of applying prior art, Examiner is interpreting the “both” to refer to the two or more joints recited.

Claims 2-11 inherit the deficiencies of claim 1 and are likewise rejected.   

Regarding claim 6, the limitation “the thin sheet structure” is indefinite because it is unclear if it is referring to the “thin sheet structure” of claim 1, line 13 or the “thin sheet structure” of claim 1, line 16.

Similarly, regarding claim 6, the limitation “the joint facing the load-receiving portion” lacks antecedent basis.  It is likewise unclear which one of the claim 1 joints (lines 13 and 15 both recite plural joints) this element refers to.

Regarding claim 7, the limitation “the thin sheet structure” is indefinite because it is unclear if it is referring to the “thin sheet structure” of claim 1, line 13 or the “thin sheet structure” of claim 1, line 16.

Similarly, regarding claim 7, the limitation “the joint facing the fixing portion” lacks antecedent basis.  It is likewise unclear which one of the claim 1 joints (lines 13 and 15 both recite plural joints) this element refers to.

Regarding claim 8, the limitation “the thin sheet structure” is indefinite because it is unclear if it is referring to the “thin sheet structure” of claim 1, line 13 or the “thin sheet structure” of claim 1, line 16.

Similarly, regarding claim 8, the limitation “the joint facing the load-receiving portion and the fixing portion” lacks antecedent basis.  It is likewise unclear which one of the claim 1 joints (lines 13 and 15 both recite plural joints) this element refers to.

Regarding claim 9, the limitations “the joint between the first lever and the additional portion”, “the joint between the first lever and the extension portion”, “the joint between the first lever and the second lever” and “the joint between the first lever and the extension portion” all lack antecedent basis.  Claim 1 on which this claims depends only recites “joints thereof” (plural, no number specified) joining “a first end of the first lever connected to the additional portion and to the extension portion” and “joints thereof” (plural, no number specified) joining “a second end of the first lever is connected to a first end of the second lever, which is further connected to the extension portion”.  It is unclear which of these polarity of joints is being references in each of these limitations.  

Regarding claim 10, the limitations “the joint between the first lever and the second lever”, “the joint between the second lever and the extension portion”, and “the joint between the second lever and portion extension portion” all lack antecedent basis.  Claim 1 on which this claims depends only recites “joints thereof” (plural, no number specified) joining “a first end of the first lever connected to the additional portion and to the extension portion” and “joints thereof” (plural, no number specified) joining “a second end of the first lever is connected to a first end of the second lever, which is further connected to the extension portion”.  It is unclear which of these polarity of joints is being references in each of these limitations.  

Regarding claim 11, the limitations “the joint between the first lever and the second lever”, “the joint between the second lever and the extension portion”, and “the joint between the second lever and portion extension portion” all lack antecedent basis.  Claim 1 on which this claims depends only recites “joints thereof” (plural, no number specified) joining “a first end of the first lever connected to the additional portion and to the extension portion” and “joints thereof” (plural, no number specified) joining “a second end of the first lever is connected to a first end of the second lever, which is further connected to the extension portion”.  It is unclear which of these polarity of joints is being references in each of these limitations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Müller et al. (USPN 6,365,847l “Müller”) .

Regarding claim 1, Müller discloses in at least figures 1-3 a weigh module (col. 1, lines 9-18), comprising a load-receiving portion (10), a fixing portion (1), the load-receiving portion (10) having an additional portion (13) that extends towards the fixing portion (1) and the fixing portion (1) having an extension portion (2) that extends towards the load-receiving portion (10), a parallel guide portion (11, 12) that connects the load-receiving portion (10) to the fixing portion (1) and a lever system (e.g. 21, 22, 27, 28), arranged in a space defined by the load-receiving portion (10), the fixing portion (1) and the parallel guide portion (11, 12), such that a gap is formed between the additional portion (13)  and the extension portion (2) and a gap is also formed between the lever system (21, 22, 27) and the additional portion (13) and the extension portion (2) (see figure 3), the lever system (21, 22, 27) comprising a first lever (21, 22) and a second lever (27, 28), wherein a first end (21) of the first lever (21, 22) is connected to the additional portion (13) and to the extension portion (2), with joints (20, 20’) thereof being both of a thin sheet structure, a second end (22) of the first lever (21, 22) is connected (via 38 and 26) to a first end (27) of the second lever (27, 28), which is further connected (via 5 and 26) to the extension portion (2), with joints (26, 26’) thereof also being both of a thin sheet structure, and a second end (28) of the second lever (27, 28) is configured for connection to a magnetic system (e.g. 34), and wherein the weigh module is integrally manufactured as one piece (col. 4,, line 5 through col. 5, line 23).
  
Regarding claim 2,  Müller discloses an opening, slot or through hole (9), in the fixing portion (1), such that the second lever (27, 28) extends therethrough from one side of the fixing portion (1) to the other side (see figure 2, col. 5, lines 8-23).
  
Regarding claim 3, Müller discloses a magnetic system mounting portion (8), provided on the side of the fixing portion (1) away from the load-receiving portion (10) (see figure 2, col. 4, lines 9-17).  

Regarding claim 4, Müller discloses the second end (28) of the second lever (27, 28) is connected to a coil connection portion (col. 5, line 38; “retainer of round coil 34”), which is located in the magnetic system (col. 5, lines 28-43).  

Regarding claim 5, Müller discloses the second lever (27, 28) and the coil connection portion (col. 5, line 38; “retainer of round coil 34”) are integrally formed (col. 5, lines 36-43).
  
Regarding claim 6, Müller discloses the thin sheet structure is provided with at least one open slot at one side of the joint (20, 20’) facing the load-receiving portion (10) (figure 2, see opening between 18 and 18’).
  
Regarding claim 7, Müller discloses the thin sheet structure is provided with at least one open slot at one side of the joint (26, 26’) facing the fixing portion (1) (see figure 2, opening between 26 and 26’).
  
Regarding claim 8, Müller discloses the thin sheet structure is provided with at least one open slot at both sides of the joint (20, 20’) facing the load-receiving portion and the fixing portion (figure 2, see opening between 18 and 18’).  

Regarding claim 9, Müller discloses wherein a distance, as measured from the joint (20) between the first lever (21, 22) and the additional portion (13) to the joint  (43) between the first lever (21, 22) and the extension portion (2) is less than a distance as measured from the joint (4) between the first lever (21, 22) and the second lever (27, 28) to the joint (5) between the first lever (21, 22) and the extension portion (2) (this is evident from examination of figure 4).
  
Regarding claim 10, Müller discloses The weigh module of claim 9, wherein a distance, as measured from the joint (43) between the first lever (21, 22) and the second lever (27, 28) to the joint (5) between the second lever (27) and the extension portion (2) is less than a distance from a center of gravity of the magnetic system (center of 34) connected to the second lever (27, 28) to the joint (5) between the second lever (27, 28) and portion extension portion (2) (this is evident from examination of figure 4).  

Regarding claim 11, Müller discloses a distance, as measured from the joint (43) between the first lever (21, 22) and the second lever (27, 28) to the joint (5) between the second lever (27, 28) and the extension portion (2) is less than a distance from a center of gravity of the magnetic system (center of 34) connected to the second lever (27, 28) to the joint (5) between the second lever (27, 28) and portion extension portion (2) (this is evident from examination of figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863